Citation Nr: 0807893	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for left eye 
corneal scar, status post keratitis.

2.  Entitlement to service connection for major depressive 
disorder.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to April 
1995 and from October 2003 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The evidence reveals best corrected visual acuity of 20/20-1 
in the right eye and 20/60-1 in the left eye; there is no 
evidence of active keratitis pathology, visual field loss, 
pain, rest requirements, or episodic incapacity.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable 
evaluation for left eye corneal scar, status post keratitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.75, 4.83a, 4.84a, 
Diagnostic Codes (DC) 6001, 6079 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board observes that the veteran has appealed the initial 
evaluation assigned.  As such, the severity of the disability 
will be considered during the entire period on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The veteran's left eye disability has been evaluated as 
noncompensable under DC 6001.  Notes specify that 
disabilities including keratitis, in chronic form, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum 
evaluation during active pathology is 10 percent.  38 C.F.R. 
§ 4.84a, DC 6001; see 38 C.F.R. § 4.31 (stating that where 
the Schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met).

The Board will first consider whether an increased rating is 
warranted based on impairment of visual acuity.  In this 
vein, it is noted that the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating visual 
acuity, except in cases of keratoconus in which contact 
lenses are medically required. 38 C.F.R. § 4.75 (2007).

Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a.

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance. For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

A review of the rating schedule for central visual acuity 
under 38 C.F.R. § 4.84a shows that a 10 percent evaluation is 
warranted where visual acuity in one eye is no better than 
20/50 and is no better than 20/40 in the other eye.  

In the present case, an October 2004 VA clinical record 
showed visual acuity of 20/25 in both eyes.  A February 2005 
treatment report revealed visual acuity of 20/20 in the right 
eye and 20/25 in the left.  A December 2005 VA outpatient 
record revealed visual acuity of 20/20 in the right eye and 
20/50 in the left eye.  A May 2006 VA treatment report showed 
20/20 vision in the right eye and 20/100 vision in the left 
eye with pin hole 20/70-.  In December 2006, the veteran's 
visual acuity was 20/25 in the right eye and 20/100 in the 
left eye.  A subsequent February 2007 VA outpatient record 
showed 20/20 vision in the right eye and 20/50 vision in the 
left eye.  Most recently, in March 2007, the veteran had 
20/20 vision in the right eye and 20/40- vision in the left 
eye.  

In addition to the clinical records noted above, the claims 
file also contains a May 2005 VA examination.  At that time, 
visual acuity was noted as 20/20-1 in the right eye and 
20/60-1 in the left eye.  He complained of blurred vision in 
the left eye but denied ocular pain.  The examiner stated 
that the loss of vision in the left eye was caused by his 
refractive error and corneal scar.  

Because the above vision findings do not show visual acuity 
of no better than 20/50 in one eye, while simulataneously 
showing that visual acuity is no better than 20/40 in the 
other eye, a compensable rating based on visual acuity is not 
for application here.  Moreover, there is no evidence of 
active pathology that would support a minimum 10 percent 
rating.  There is also no evidence of visual field loss.  
Treatment records and VA examination are negative for 
evidence of pain, rest requirements, or episodic incapacity 
associated with the service-connected keratitis.  Second, 
there is no residual of keratitis that warrants a compensable 
evaluation. Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for the left eye disability.  38 C.F.R. § 
4.3.

In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the March 2005 notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for increased rating as this 
is the premise of the claim.  It is, therefore, inherent in 
the claim that the veteran had actual knowledge of the rating 
element of his claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2007.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinic records 
from the San Juan VAMC.  

In addition, the appellant was afforded a VA medical 
examination in May 2005.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable evaluation for left eye corneal 
scar, status post keratitis, is denied.


REMAND

In January 2004, the veteran was noted as taking Paxil for 
depression, and a December 2005 medical record noted a 
complaint of depression.  His post-service medical records 
note treatment for depression in August 2004. 

The veteran argues that his major depressive disorder should 
be granted service connection on a presumptive basis.  The 
presumptive basis extending to psychosis does not include 
depression.  See 38 C.F.R. § 3.384.  However, the Board finds 
that a medical examination is necessary in order to properly 
decide the claim on a direct basis.

Indeed, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

As the evidence of record shows treatment for depression both 
during service and shortly thereafter, and as the veteran 
appears to contend that his symptomatology has been 
continuous since active service, it is determined that an 
examination is necessary under McLendon.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination in order to ascertain the 
nature and etiology of any current major 
depressive disorder.  After reviewing the 
entire record, the examiner should 
express an opinion as to whether it at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's currently diagnosed major 
depressive disorder initially manifested 
in service or is otherwise related to 
active service.

2.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


